Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 22, 2017                                                                                        Stephen J. Markman,
                                                                                                                  Chief Justice

  154069 & (17)(18)                                                                                     Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 154069
                                                                     COA: 331567
                                                                     Wayne CC: 10-002260-FC
  TRAMMANUEL DURHAM,
         Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 17, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions for appointment of counsel and to remand to the trial court are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 22, 2017
         p0315
                                                                                Clerk